Citation Nr: 0109343
Decision Date: 03/29/01	Archive Date: 05/21/01

tion Nr: 0109343	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  97-18 328	)	DATE MAR 29, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), formerly diagnosed as chronic anxiety 
state, currently rated as 70 percent disabling.

2.  Evaluation of status post duodenal ulcer with recurrent 
episgastic complaints secondary to PTSD, currently rated as 
10 percent disabling.  

3.  Entitlement to service connection for hypertension as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

ORDER TO VACATE


The veteran served on active duty from August 1944 to 
September 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which an increased (compensable) evaluation 
for chronic anxiety state was denied, service connection for 
status post duodenal ulcer with recurrent episgastic 
complaints secondary to chronic anxiety state was granted and 
assigned a 10 percent evaluation.  Service connection for 
hypertension as secondary to chronic anxiety state was 
denied.  In a July 1996 rating decision the evaluation for 
chronic anxiety state was increased to 10 percent effective 
October 22, 1995 and in December 1996 the evaluation was 
increased to 30 percent effective October 22, 1995.  The 
disorder was changed to PTSD in May 1999 and the evaluation 
was increased to 70 percent effective June 22, 1998.  

The veteran died on July 3, 2000, while he had an appeal 
pending before the Board.  However, on November 9, 2000, 
before learning of the veteran's death, the Board issued a 
decision on the veteran's appeal.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Therefore, the Board did not have 
jurisdiction over the appeal at the time it entered its 
decision.  Accordingly, the Board's November 9, 2000, 
decision is hereby vacated.  See 38 C.F.R. § 20.904 (2000).




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 



Citation Nr: 0029527	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  97-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), formerly diagnosed as chronic anxiety 
state, currently rated as 70 percent disabling.

2.  Evaluation of status post duodenal ulcer with recurrent 
episgastic complaints secondary to PTSD, currently rated as 
10 percent disabling.  

3.  Entitlement to service connection for hypertension as 
secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1944 to 
September 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which an increased (compensable) evaluation 
for chronic anxiety state was denied, service connection for 
status post duodenal ulcer with recurrent episgastic 
complaints secondary to chronic anxiety state was granted and 
assigned a 10 percent evaluation.  Service connection for 
hypertension as secondary to chronic anxiety state was 
denied.  In a July 1996 rating decision the evaluation for 
chronic anxiety state was increased to 10 percent effective 
October 22, 1995 and in December 1996 the evaluation was 
increased to 30 percent effective October 22, 1995.  The 
disorder was changed to PTSD in May 1999 and the evaluation 
was increased to 70 percent effective June 22, 1998.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
serious symptoms and is complicated by vascular dementia.  

2.  The medical evidence of record shows that entitlement to 
a 100 percent evaluation for PTSD, formerly diagnosed as 
chronic anxiety state, arose on October 22, 1995.  

3.  The veteran's service-connected status post duodenal 
ulcer with recurrent episgastic complaints is manifested by 
some indigestion and occasionally antacid use with no 
evidence of hematemesis or melena.  

4.  The evidence of record does not show that the signs or 
symptoms of hypertension were manifested during service, or 
that hypertension was manifested to a degree of 10 percent or 
more within one year from the date of termination of service.  

5.  Competent medical evidence has not been presented showing 
a nexus, or link, between hypertension and either the 
veteran's period of service or his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The scheduler criteria for a 100 percent evaluation for 
PTSD, formerly diagnosed as chronic anxiety state, was met on 
October 22, 1995.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.126, Code 
9411 (1995) and (1999).  

2.  The criteria for an increased evaluation for the service-
connected status post duodenal ulcer with recurrent 
episgastic complaints have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, Codes 7305, 7346 (1999).

3.  The veteran's hypertension was not incurred in active 
service, nor is it proximately due to, or the result of, his 
service-connected PTSD.  38 U.S.C.A. 1101, 1110, 1112, 1113, 
1137, 5107 (West 1991); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records, which 
have not already been associated with the claims folder.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), has been 
satisfied.  Floyd D. Spence National Defense Authorization 
Act for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)).  

In evaluating the veteran's requests for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  In so doing, it 
is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (1999) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

A.  Background  

Glenwood Regional Medical Center records, dated April 1994, 
showed that the diagnoses included status post subtotal 
gastrectomy for peptic ulcer disease.  His abdomen was soft 
and nontender.  There were no masses or organomegaly 
appreciated.  

In a private medical report of examination or treatment, 
received in November 1994, the diagnoses included chronic 
anxiety.  

The VA examined the veteran in January 1995.  He was alert, 
friendly, and cooperative with a slight increase in 
psychomotor activity.  The veteran was responsive to 
questions and showed a clear sensorium.  His stream of 
thought was well connected and his mood and affect were 
appropriate.  Psychomotor activity was only slightly 
increased as regards to his movements in his hands and feet.  
He did not have any objective evidence of tremor, however.  
The veteran made good eye contact and there was no loosing of 
associations, no indications of psychotic ideation.  He 
appeared to have mild anxiety state and did not seemed to 
have any cognitive problems.  His judgment did not appear to 
be impaired and he did not appear to be subjectively 
depressed.  The diagnosis included anxiety state of long-
standing, mild, chronic, manifested by increased nervous 
tension and mild increased psychomotor activity.  

The veteran's mouth and oropharynx were normal and his 
abdomen was flat with a six-inch vertical upper abdominal 
scar, well healed, nontender.  There was no ventral hernia.  
The liver, spleen and kidneys were not palpable.  There were 
no masses, no tenderness, no CVA or bladder tenderness.  
There was no evidence of hernia.  His area of pain was 
epigastric and at other times there was some pain over the 
body as a whole secondary to his myeloma.  He experienced 
daily episodes for the past nine months.  The veteran has 
multiple myeloma and was on chemotherapy four days a month, 
and during those four days and for about three or four days 
after that, he had nausea and anorexia.  At other times, he 
had no reported gastrointestinal problems.  The diagnosis was 
postoperative gastrectomy in 1966 for duodenal ulcer.  

The private psychiatric consultation report indicated that 
the veteran was admitted to Glenwood Medical Center on 
October 22, 1995 after holding a loaded gun on his family for 
6 hours.  The diagnoses included severe depression and severe 
anxiety.  

VA progress notes, dated May 1996 to October 1997, showed 
that the veteran was seen in the mental health clinic.  In 
September 1996 the veteran reported that he was sleeping 
soundly without experiencing intrusive thoughts and that 
aggressiveness was much reduced.  His speech was somewhat 
less clear.  The veteran's wife reported a long history of 
very aggressive abusive behaviors toward her and that he was 
totally demanding of her.  She said that he required constant 
attention and that she literally had no life of her own.  The 
impressions were vascular dementia and personality disorder 
not otherwise specified.  The veteran reported that he was 
periodically anxious and spacey in October 1996.  In October 
1997, after the MRI, the veteran became extremely agitated 
and fearful.  

In September 1996 the VA examined the veteran.  He reported 
that he was operated on in 1960 for peptic ulcer, that he 
still had some indigestion, and took occasional antacid.  
There was a well-healed upper midline scar from previous 
stomach surgery for peptic ulcer disease.  No organs or 
masses were palpable.  The diagnoses included status post 
unknown surgery for peptic ulcer disease in 1960, residual 
intermittent indigestion and anemia of undetermined origin.  

The VA examined the veteran in October 1996.  He was alert, 
friendly, cooperative, and apparently somewhat slow in his 
thinking.  He had trouble with short-term memory, but made 
good eye contact.  The veteran did not appear to be tense or 
ill at ease.  He described periods of anxiety and periods of 
depression.  The veteran was in good reality contact and 
showed no indication of psychotic ideation.  There were no 
indicators from his history of PTSD though he mentioned the 
bad memory about Okinawa.  The veteran described symptoms of 
anxiety and depression and problems with short-term memory.  
The diagnostic impressions were vascular dementia from 
history and symptoms and anxiety state with depressive 
features secondary to the vascular dementia.  

In September 1998 Dr. Vandenberg wrote that the veteran was 
being followed for PTSD with associated depression and mild 
dementia process.  He indicated that there were episodes of 
unpredictable anger.  

The VA examined the veteran in March 1999.  He was oriented 
in all three spheres and was polite and cooperative during 
the clinical interview and the psychological testing.  His 
eye contact was appropriate and his speech was slow, 
characteristic of an individual who had suffered a vascular 
accident.  The veteran's mood was reported as "just normal".  
His affect was flat and he denied recent suicidal or 
homicidal ideation.  He was unable to relate completely on 
his own and needed the assistance of his spouse.  His thought 
processes were logical, linear and goal directed.  There was 
no indication of any thought disorder and his judgment 
appeared to be appropriate.  The veteran acknowledged 
suffering with depression, anxiety and having anxiety 
attacks.  He reported difficulty falling asleep, combined 
with difficulty sleeping though the night and difficulty 
awakening in the a.m. at least three times a week out of 
seven days.  There was no report of appetite disturbance.  He 
denied misuse or abuse of alcoholic beverages, illegal drugs, 
or misuse or excessive use of prescription medications or 
over-the-counter medications.  

The Minnesota Multiphasic Personality Inventory was deemed 
invalid.  Any other psychological testing was deemed 
counterproductive due to the veteran's physical and medical 
problems as well as his vascular dementia.  Based on the 
veteran's report he was found to be positive for the 
following symptoms and problems associated with PTSD.  

He admitted to difficulty controlling his anger, and had a 
history of angry outbursts.  The veteran indicated that he 
and his spouse slept in separate bedrooms due to his 
difficulty in falling and staying asleep.  He reported 
recurrent and intrusive distressing recollections of the 
events under which he served in World War II, he had 
recurrent distressing dreams of the events he experienced 
during the time that he was involved in the invasion of the 
island of Okinawa.  He indicated that the had intense 
psychological distress when exposed to events that symbolize 
and / or resemble an aspect of his experience during his tour 
of duty in the Navy, and he put forth efforts to avoid 
feelings associated with the aforementioned trauma.  He put 
forth effort to avoid activities and situations that arouse 
recollections of the aforementioned trauma, and he indicated 
that he had difficulty watching old black and white movies 
and watching television stories regarding invasions and war.  
In addition, he indicated that the had a moderately 
diminished interest in significant activities, that he 
certainly had and suffered with hypervigilance, and that he 
experienced physiological reactivity upon exposure to events 
that symbolize and resemble aspects of the traumatic events 
which were aforementioned.  He reported, which was also 
corroborated by is spouse, that he had considerable 
difficulty and experienced anxiety any time he encountered 
and engaged in any interaction with an Asian Pacific 
Islanders.  

The examiner commented that the veteran was found to be 
positive for a stressor, and his self-report of symptoms 
qualify for PTSD criteria presented in DSM-IV.  The veteran 
was found to be continued for his symptoms associated with 
generalized anxiety as previously adjudicated.  In the 
examiner's opinion, the etiology of his PTSD was associated 
with situations under which he served and experienced during 
World War II.  Due to his vascular dementia, testing for PTSD 
was deemed counterproductive.  The diagnoses were PTSD -self 
report, vascular dementia by history and generalized anxiety 
disorder.  Axis IV was problems with primary support group, 
problems related to social environment; occupational 
problems, adjustment to retirement and lifecycle transition 
of retirement; economic problems.  

The GAF for PTSD was considered to be 40 and for the 
generalized anxiety was considered to be 40 as well, which 
resulted in an overall Global Assessment of Functioning (GAF) 
score of 40.  A GAF 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends and neglects family).  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  
GAF scores are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations."  Id.

The Minden Medical Center report, dated September 1999, 
diagnoses included past history of gastrectomy.  The abdomen 
appeared bland although the physician could palpate the liver 
edge.  

The Healthsouth Rehabilitation Hospital neurology 
consultation reports, dated October 1999, revealed that the 
veteran was awake, alert and oriented and able to follow 
commands.  He had no right / left confusion and was able to 
provide history.  The veteran was non-aphasic and he had been 
confused earlier but it seemed to have resolved.  The 
assessment included mild organic mental syndrome.  

B.  PTSD

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
scheduler criteria for evaluating mental disorders, including 
bipolar disorder and PTSD, formerly set forth in 38 C.F.R. §§ 
4.125-4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125- 4.130 
(1999)).  See 61 Fed. Reg. 52695-52702 (1996).  Generally, 
when the laws or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995 and 1996):

A 30 percent rating was warranted for definite impairment in 
the ability to establish and maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995 and 1996).  

A 50 percent disability rating was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Id.

A 70 percent evaluation was warranted for situations where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.

A 100 percent evaluation was warranted for situations where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; or a demonstrable inability to 
obtain or retain employment.  Id.

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1999): 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9440 (1999).  

The next higher or 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (1999).  Id.

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. 4.126 (1999).  

After a careful review of the evidence of record, it is found 
that entitlement to a 100 percent evaluation was warranted as 
of October 22, 1995.  Under the old scheduler criteria a 100 
percent evaluation required totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with explosions of aggressive energy resulting in 
a profound retreat from mature behavior.  Under the new 
criteria a 100 percent evaluation required total social 
impairment, due to such symptoms as grossly inappropriate 
behavior; or persistent danger of hurting self or others.  
The private psychiatric consultation report indicated that 
the veteran was admitted to Glenwood Medical Center on 
October 22, 1995 after holding a loaded gun on his family for 
6 hours.  Clearly this behavior borders on gross repudiation 
of reality with disturbed thought and exhibited explosion 
aggressive energy resulting in a profound retreat from mature 
behavior.  The evidence of record demonstrated total social 
impairment and grossly inappropriate behavior.  See Johnson 
v. Brown, 7 Vet. App. 95, 98 (1994) (the criteria presented 
three independent bases for a grant of a 100 percent 
evaluation).  

In conclusion, it is found that the evidence is favors a 100 
percent evaluation for PTSD, formerly diagnosed as chronic 
anxiety state, under both the old and the new criteria.  
Accordingly, a 100 percent evaluation is granted for the 
service-connected PTSD, formerly diagnosed as chronic anxiety 
state.  

C.  Status Post Duodenal Ulcer with Recurrent Episgastic 
Complaints

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for the disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

According to the applicable criteria, a 10 percent evaluation 
is warranted for a mild duodenal ulcer with recurring 
symptoms once or twice yearly.  A 20 percent requires 
moderate disease, with recurring episodes of severe symptoms 
two to three times per year, averaging 10 days in duration; 
or with continuous moderate manifestations.  A 40 percent 
requires moderately severe disease, with symptoms less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more induration at least four or more times in a 
year.  A 60 percent requires severe disease, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. Part 4, Code 7305 
(1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 10 percent currently 
assigned is not warranted.  The evidence does not support a 
finding of entitlement to a 20 percent disability evaluation 
pursuant to 38 C.F.R. Part 4, Code 7305 (1999).  The 
objective evidence of record does not indicate he has 
recurring episodes of severe ulcer symptoms (such as 
vomiting, hematemesis or melena), nor is there is any 
indication that he had continuous moderate manifestations.  
While there was nausea and anorexia it was noted that he has 
multiple myeloma and was on chemotherapy four days a month, 
and during those four days and for about three or four days 
after that, he had those symptoms.  In September 1996 the 
diagnoses included anemia of undetermined origin.  There was 
no indication that those complaints were associated with the 
service connected status post duodenal ulcer, nor was there 
any suggestion that his health had been considerably impaired 
due to the service connected status post duodenal ulcer.  
Rather, he had complaints of some indigestion and 
occasionally antacid use.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected status post duodenal 
ulcer with recurrent episgastic complaints.

II.  Service Connection for Hypertension

The veteran contends that his hypertension is due to his 
service-connected PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be granted for 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The VA's has fulfilled its duty to assist in the development 
of the claim under 38 U.S.C.A. § 5107(a) (West 1991); Floyd 
D. Spence National Defense Authorization Act for FY 2001, 
Pub. L. No. 106-398, § 1611 (2000) (to be codified at 38 
U.S.C.A. § 5107(a)).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The service medical records show that between December 1944 
and July 1945 the veteran was seen for complaints of 
dizziness and nausea.  In December 1944 the diagnosis was 
undetermined (mental observation) and was changed to syncope, 
existed prior to entry, not due to misconduct.  Physical 
examination of all systems in May 1945 revealed nothing 
abnormal.  In June 1945 the physical examination was negative 
except for moderate tachycardia and moist palms.  The 
diagnosis was syncope.  The veteran complained of vertigo and 
fainting spells in July 1945.  There was no evidence of 
abnormality on physical examination.  He appeared before the 
Board of Medical Survey and the diagnosis was changed to 
personality disorder, existed prior to entry.  

The VA examined the veteran in May 1946, February 1950 and 
August 1952 and his cardiovascular system was normal.  

Jackson Parish Hospital records showed that the veteran's 
diagnoses included old myocardial infarction in July 1975.

Glenwood Regional Medical Center records, dated April 1994, 
indicated that the diagnoses included status post 
cerebrovascular accident with left sided numbness and 
weakness, hypertension and coronary artery disease with a 
history of previous myocardial infarction 30 years ago.  

A private medical record, received in November 1994, 
indicated that the veteran's symptoms included left side 
weakness.  The diagnoses included hypertension and status 
post cerebrovascular accident.  

The VA examined the veteran in January 1995.  He had cartoid 
murmurs and a murmur beneath the left clavicular line in the 
left fifth interspace.  His heart rate and rhythm were 
normal.  The veteran's blood pressure was 195/70 sitting, 
190/70 lying and 188/68 standing.  The electrocardiogram 
showed normal sinus rhythm with occasional premature atrial 
complexes, nonspecific ST abnormality.  The diagnosis was 
hypertensive and valvular heart disease, not related to his 
service-connected problems.  The examiner commented that in 
addition to the above, on a non-service-connected basis, the 
veteran had insulin-dependent diabetes mellitus, multiple 
myeloma, anemia, general debility and weakness, and minor 
left-side spactic hemiparesis following the stroke in April 
1994.  

VA outpatient treatment records, dated November 1995 to 
October 1997, showed that the veteran was seen for 
hypertension and high blood pressure.

The VA examined the veteran in September 1996.  His heart 
displayed a regular rate and rhythm.  There was a grade 4/6 
systolic murmur heard over the pericardium, best at aortic 
area transmitted to the neck veins.  There was a grade 2/6 
aortic diastolic murmur but no gallops were heard.  His blood 
pressure was 163/69 sitting, 188/68 recumbent, and 166/74 
standing.  Cartoid pulsations were satisfactory, as were 
radial and ulnar pulsations in the upper extremities.  Right 
femoral was normal but the left was diminished.  Right and 
left popliteal were barely detectable.  Right dorsalis pedis 
was detectable but there was no dorsalis pedis on the left.  
The radiology report of the chest revealed hyperillumination 
of the pulmonary structures and arteriosclerosis.  The 
diagnoses included a history of multiple cerebrovascular 
accidents with left hemiparesis, left numbness and dementia; 
essential hypertension, not secondary; peripheral vascular 
disease worse in the left lower extremity.  

A private medical record, dated May 1997, provided the 
diagnoses of status post cerebrovascular accident with 
partial left hemiparesis and hypertension.  

VA hospitalization record, dated September 1997, provided the 
diagnoses of hypertension, cerebellar ataxia, peripheral 
vascular disease, and cerebral ischemia.  

The Minden Medical Center report, dated September 1999, 
diagnoses included probable acute cerebrovascular accident 
versus extension of old cerebrovascular accident with partial 
left hemiparesis and atherosclerotic vessel / heart disease 
with a history of hypertension, peripheral vascular disease, 
old myocardial infarction and cerebrovascular accident.

The September and October 1999 Healthsouth Rehabilitation 
Hospital Neurology Consultation report diagnoses included 
hypertension.  

As indicated above, the veteran's service medical records are 
devoid of any indication that the veteran complained of or 
was treated for any signs or symptoms associated with 
hypertension.  Moreover, there is no evidence showing that 
hypertension was manifested to a degree of 10 percent or more 
within one year from the date of termination of service to 
otherwise establish service connection on a direct basis.  
The evidence is clear that the veteran did not have 
hypertension in service or for many years thereafter.  

Upon consideration of all the evidence of record, the Board 
finds that the veteran's hypertension was not caused or 
aggravated by his PTSD.  The January 1995 VA examiner 
diagnosed hypertensive and valvular heart disease, not 
related to his service-connected problems.  The veteran has 
not submitted evidence of an etiological relationship between 
his hypertension and his service-connected PTSD.  

In light of the evidentiary record now before the Board, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for hypertension on a direct 
basis or as secondary to PTSD.  As a state of equipoise of 
the positive evidence and the negative evidence does not 
exist, the benefit-of-the-doubt doctrine outlined in 38 
U.S.C.A. 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), does not otherwise permit a favorable determination 
in this case.


ORDER

A 100 percent evaluation for the service-connected PTSD, 
formerly diagnosed as chronic anxiety state, is granted, from 
October 22, 1995, subject to the controlling regulations 
governing the payment of monetary benefits.

An increased evaluation for status post duodenal ulcer with 
recurrent episgastic complaints is denied.

Service connection for hypertension is denied.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 17 -


- 1 -


